Citation Nr: 0106326	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  00-02 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
Wolff-Parkinson-White syndrome with associated hypertensive 
cardiovascular disease and progressive loss of vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel





INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.  The veteran served on active service from September 
1942 to April 1946. 


FINDINGS OF FACT

1.  In a January 1978 Board decision, the veteran was denied 
service connection for Wolff-Parkinson-White syndrome.

2.  In a July 1996 Board decision, the Board declined to 
reopen the veteran's claim of service connection for Wolff-
Parkinson-White syndrome; this decision is final.

3.  The evidence associated with the claims file since the 
July 1996 Board decision, when considered alone or in 
conjunction with all of the evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of service 
connection for Wolff-Parkinson-White syndrome with associated 
hypertensive cardiovascular disease and progressive loss of 
vision. 


CONCLUSIONS OF LAW

1.  The July 1996 Board decision is final.  38 U.S.C.A. § 
7104 (West 1991 & Supp. 2000); 38 C.F.R. § 20.1100 (2000).

2.  The veteran has not submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
Wolff-Parkinson-White syndrome with associated hypertensive 
cardiovascular disease and progressive loss of vision, and 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 20.1105, 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the applicable law, the law grants a period 
of one year from the date of the notice of the result of the 
initial determination for the filing of a notice of 
disagreement; otherwise, that decision becomes final and is 
not subject to revision in the absence of new and material 
evidence or clear and unmistakable error.  See 38 U.S.C.A. 
§§ 7104, 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104, 
3.105(a) (2000).  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the claim will be reopened and reviewed.  See 38 
U.S.C.A. § 5108 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.156(a) (2000).

In this case, in a January 1978 Board decision, the veteran 
was denied service connection for Wolff-Parkinson-White 
syndrome on the grounds that the evidence did not show in-
service aggravation of his pre-existing condition.  
Subsequently, in a July 1996 Board decision, the Board 
declined to reopen the veteran's claim of service connection 
for Wolff-Parkinson-White syndrome.  And, in July 1998, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) affirmed the Board's July 1996 decision.  At present, 
the veteran is once again attempting to reopen his claim of 
service connection.  However, because the July 1996 Board 
decision is deemed to be a final disallowance, the 
appellant's claim may only be reopened if new and material 
evidence is submitted. See 38 U.S.C.A. §§ 5108, 7104(b); 38 
C.F.R. § 3.156(a). 

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In Elkins v. West 12, Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
the two-step process set out in Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991), for reopening claims became a three-
step process under the Federal Circuit's holding in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998):  the Secretary must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  See Elkins, 12 Vet. 
App. at 218-219.

However, recent changes in the law have re-written 
38 U.S.C.A. § 5107 and have eliminated the well grounded 
requirement for claims filed prior to November 9, 2000, but 
not finally decided as of this date.  Specifically, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  In this 
respect, in spite of these changes in the law, for claims 
finally decided as of November 9, 2000, the law remains that 
new and material evidence is required in order to reopen a 
prior final disallowance.  

With respect to the additional evidence submitted since the 
July 1996 Board decision, the evidence in the file related to 
the issue on appeal includes copious statements from the 
veteran basically reiterating his belief that his pre-service 
cardiac disability was aggravated by his active service.  
Specifically, the Board notes that, as per May 1999 and June 
1999 statements, the veteran contends that he had a pre-
existing cardiac condition known as Wolff-Parkinson-White 
syndrome during service, and that in February 1944 he was 
hospitalized at the Staten Island Hospital in an attempt to 
restore a normal heart beat.  He further contends that the 
rigors of anti submarine action were so stressful that his 
body could not handle the pressure, and that such stress 
aggravated his condition and caused him to lose his ability 
to see properly.

In addition, the evidence includes a newspaper article titled 
"Tiny Heart is Family's Big Problem," which basically 
describes the heart condition of a little boy.   The evidence 
also includes several duplicate copies of an April 1977 
statement from Carol A. Waksmonski, M.D., and of service 
medical records already contained within the claims file at 
the time of the July 1996 Board decision.  As these records 
were considered by the Board at the time of the July 1996 
Board decision, they do not constitute new and material 
evidence which would allow a reopening of the veteran's 
claim.

Lastly, the evidence includes a November 1998 medical report 
from the Watson Clinic describing the treatment the veteran 
received for loss of vision of the right eye and partial loss 
of vision of the left eye.  At that time, the veteran was on 
chronic anticoagulation with Coumadin and was noted to have 
Wolff-Parkinson-White syndrome with no present palpitations, 
chest pain or shortness of breath.  The veteran's diagnoses 
were hypertensive cerebrovascular disease with progressive 
visual loss, diabetes mellitus, hypercholesterolemia, and 
Wolff-Parkinson-White syndrome.

After a review of the additional evidence submitted 
subsequent to the July 1996 Board decision, the Board finds 
that the veteran has not submitted new and material evidence 
which would allow a reopening of his case.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  Essentially, the additional 
evidence fails to include competent medical evidence showing 
that the veteran suffers from Wolff-Parkinson-White syndrome 
with associated hypertensive cardiovascular disease and 
progressive loss of vision which was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303 (2000).

As noted in Hodge, "the ability of the Board to render a 
fair, or apparently fair, decision may depend on the 
veteran's ability to ensure the Board has all potentially 
relevant evidence before it," and the Federal Circuit stated 
further, that some new evidence may "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge, 155 F.3d at 1363.  Given the above discussion, the 
Board finds that the evidence submitted since the last prior 
final decision in July 1996 does not satisfy this 
requirement.  

Thus, the Board finds that the additional evidence submitted, 
when considered alone or in conjunction with all of the 
evidence of record, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim. And, as the evidence submitted is not "new 
and material" as contemplated by law, this evidence does not 
provide a basis to reopen the veteran's claim of service 
connection for Wolff-Parkinson-White syndrome with associated 
hypertensive cardiovascular disease and progressive loss of 
vision.  See 38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.156(a) (2000).


ORDER

New and material evidence has not been submitted to reopen 
the claim of service connection for Wolff-Parkinson-White 
syndrome with associated hypertensive cardiovascular disease 
and progressive loss of vision, and the benefit sought on 
appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

